Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 1 November 1781
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                  
                     Sir.
                      1 November 1781
                  
                  You are hereby authorized to draft from the several Corps and in the proportion specified in my letter of the 25th Fifty men whose terms of enlistment are for three yrs or durg the War—provided it can be done with the consent of the persons.
                  You will proceed from hence as speedily as possible to Charlotteville, where your Legion is to be quartered, and to remain until it has acquired sufficient consistency to appear in the field.
                  I rely upon your maintaining the strictest discipline both during the march and in quarters, and upon your taking the most effectual measures to prevent every species of irregularity.  Given at Head Quarters this first day of November 1781.
                  
               